Appeal from an order of the Family Court of Delaware County (Whiting, Jr., J.), entered April 25, 1983, which granted petitioner’s application for modification of a prior support order. Respondent contends upon appeal that Family Court’s award of $60 per week support to his former wife and minor child was not supported by the record. A review of the record, however, reveals that Family Court’s order was well founded and should, therefore, be affirmed. Contrary to respondent’s suggestion, his current unemployment does not absolve him from the obligation to provide support (see Family Ct Act, § 442; Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act, § 442, 1982-1983 Supp Pamph, pp 168-171). Order affirmed, without costs. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur.